HSBC Bank USA, N.A. v Tigani (2020 NY Slip Op 03900)





HSBC Bank USA, N.A. v Tigani


2020 NY Slip Op 03900


Decided on July 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2017-07983
 (Index No. 66387/16)

[*1]HSBC Bank USA, National Association, etc., respondent,
vTeri Tigani, et al., defendants, Two Edgewood Partners, LLP, appellant.


Clair & Gjertsen, White Plains, NY (Ira S. Clair and Lancelot E. Coquitt of counsel), for appellant.
Greenberg Traurig, LLP, New York, NY (Brian Pantaleo of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Two Edgewood Partners, LLP, appeals from an order of the Supreme Court, Westchester County (Mary H. Smith, J.), dated May 3, 2017. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant, to strike that defendant's answer, and to appoint a referee to compute the amount due to the plaintiff.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment of foreclosure and sale (see CPLR 5501[a][1]; HSBC Bank USA, N.A. v Tigani, ___ AD3d ___ [Appellate Division Docket No. 2018-09827; decided herewith]).
DILLON, J.P., COHEN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court